Case 3:19-cv-00196-LPL Document 117 Filed 04/22/21 Page 1 of 10

. . EN THE UNTIED syyres OrsrRteT COURT
. FoR THE WESTEAN ATS TALS ay of PENNS, Sy LVANT ae

 

 

 

re pe ws 2 B21I-GN- DOIG ey,
it fe NE = £ DINS us bron Any Wwe . pO 8: tes NI +} BA aa
P n UMOT Lan For REAANSTDEROTEON OF CURT aRe

v —_— eR
kKanoky Dejlasma  ** APR 22-2024 [Bey 9° Dir) 2.3L 4) mi lenahanbiim oPorezon
’ lehendets, Rial, yo PREENDanITS MATES To Oto mos

CTERK: US. BISTRICT COURT:

3 zis REEN NPY.
“LE EI KY RISE ED NESE y TATE SON am 2 Am Df: PLANTA: IN THE ABOVE: CAOTLONED,

i

 

 

 

 

 

 

 

 

 

 

[, PLALATIEP mous Ths C2487 WITT A mation Pah KBeaNSTPEABR TION of Cauiry ORDER baal iol
DATE DS 3), al; Aapmaganbun OPLNIDN ON DEFENDANTS YAOTEONS TO UE VAESS
if

teak As cod
A Doe ioT, Pb Naré 3, PL AENTEEE IRE TRS IN meus ky K SETUEEAL fea? 4 <2 tin LEATING

DE FENDA ALS We ASS fReTED Ly ViaLate HES Bh fee: Nowe? AE BETS AnD pact EN) £rsiie DE
FREAODANTS Atle PO SSPRT OLY Viol rf) fixe Leth AraBNOME: NT. krsire, fuskan Is MoT a DEER NOAA
ov Tie AMENDED CarnPLaLnT EN Tres ArT Een “SHEE PLATNTESE IAS Far ORO NO LES? THAN Souk
(4) 6 DPaRTUWETLES Te Ful , AP AUS Prrcheas 2 _LAlnS gereae, NOT MAMEO/LOENTIELED BY FLALNTIEE O6-
OPrTh THES Caurrs REHBATED ANID ExP2Es$ aA BINT Tots 7 thor Glacas NaT INGLUDEN Would ef.
WAIVED PUSkKAR 25 Mat -Nak oAny HE. Aw BE ANeD AS--A OFF EMD mor SEE ECE AKG, 24,4)
a _ Plannrepe RESPON Sp | FLAENF EEE ON FLVi5. SPPAMATE. 3 OCAST INS SuaMeTren A GORY oF
Thr CAMPLALAIE=n- AUS. MARSHAL Faitng 7H OLReIK OFFICE UNTTEH STATES. Are aT
A TOT Count 7 700 GRANT STREET Ar, 31/3" | RETISBURBH FA, 15 ud" FTRoT CLASS MATL,

IN RE CPanel: PLALNTZPE WAS Phoyrorn BTitf ATIRUID Nera fifem OANTCLLE PEN -
ORL, chemin Al FraGham SPétxALzsr OATRD |, 13. al caNcEANrns “your SERVIER HAs BEN
CamALeren’, | sepPagrres THAT WERE. SERVED IN THES CAF. , TH = NST top. Gs FRam TH
MALLING ADDRESS! UNIZTED STATES MARSHAL SERNIAE 70d BRANT STREET, ULE 230d,
Yrpspueek PAP ALG

NTH PASS THES DAUnTHAS Qparrrously RRPoeNULZED War BLAc cer Has warren BE
WEEN THE Lens, :
N, B, 8h Nae ya lod-b2, AT P2 SfoTTory co AT BDA (ORERewnnTs) G. Pack sn ATALL.

TEMES RELEVANT re THIS Cavnplé AcAT Ts NURSE sue ZAN TCO, AT sot- SsomGaser D Dae HIE rs LEeal-

Ly AESPon STOLE FoR ZNMATE AC@Zs 73 MENTOAL CAR AND Aer At ASST Healt CARP. ADMENTST-
RATaR lH cc}! DemonsTeages PLAcMIrpE ZNOERD Din Carviply [a Cayar cssTRuaTooNs
3, Doc aq. Pay CoNceenycns Do NELLY ArsmcssAL For FAt uBR To STATE fH CLE),
PLANT EEE BESONST” TH fe ALLPBA Tre Ne ASSERTED AOALNST DERENDANT, DONNELA-Y ¢Lose ~
Ly MIERRI2, mak NOT (3 XACT { LYM rpR et 2. Tithe ALLESATIARL MAor BY oTAER meOTe AL PROFESS Ton —-
ALS WH lod Tt aunt RULE 2 AAS HaAvENe STATO 4 CLA SEE Dao Garba, Pye) sm4) ja"
43 [S&, Jor" ‘keubemnn)i4 (ersie-RraBn) /3) |-1Blo’ (Esm) 40: iy: Alo’ Zo, ZL 75 GF M4 _
PLAIN TUE ‘n. LPBED Pi: CENDANT Doh FuLy was. Dp) reRRn, rE ‘oubrere enett Te 2 LLANTEEE PAIN
- 7N= ~Arsdo Peay 7S Sa tH DCRR RE PLeenitie: FE WInS UNG J arr UPATAHT. EXPERI SALCED Oz “PTaud 7

“Ty SPEAKING CAUSE D By ENTESTIIS Ale Cet Pr CELEN NDANT. BLAS PLALNtELE FR 6

SENLE-N-
2532/40 da)% _ Ct)
Case 3:19-cv-00196-LPL Document.117 Filed 04/22/21 Page 2 of 10
SORS To A cowankeg EN THR Room APT bron Ply 7 Zee HEARD A Dtguusscon! CONCERN: NG WHEE eet
Paha OF© QARE Ts py, Ani ecek, OPEEN OANT, yh SNIN Ruy! RYSTURN THPN TA A OTS MLSSIYR TOATEN WidAn-
FA (aa ue A OLPGAT one) “LPAve: AEB VOR” HANING NEVER Tonal PLADNTIFP PHyYstéaley
jie PLATO P Jie as ObAmek CA AE, ANTENA A - CURA hy EXAM, Planner Aiur fest PEIL
TNE Far Pach Tree 7h MEL YJ EATS. been, Tphes CaNSTEFUTRS GAUILL-N-UN SU gL Punt ment.
DEPENDANT, BENNPLiy-N~ THES Ca waRrkee ASPELD PLAINTISE WAS Net To BE PROVIDED
CARE: AND Ta TELL PLaresTZFF Ts LEAVE , .» BEF “EAL YANG Deng tt Bly SU AC ESSRA LAY FRAY Poy -
ED \Wjbart= DeMaris CARI AS TAT ON NON MEOeAL AERA Ns 5 (PLALNTILF Wigs DENT. Die. RE-
TALLRT. TON RACE, Gzh NALTY F “af, COMVAUNEUITEONS WT HurpoRtLes FoR SULNG ELEM
Barf VARICES, coisa BANEING OLRFENMDAN] Phd & EFEN DENT baniNyLy & as \NORKIEKS FRIBNDs-
FAmcLy, ete, DoeskGo—ba: AT MW A22),233 529 lo! 312) THE Con duer ALLRED AQATAUST,
DonNPLLY ARR VPPy tue LEKBAUES UNTo, Ti NOC EXACTLY 4S THs she ALLEARG Agiinist ~
QiDR MEOLCAL PRefRsstevAl Whe WEAR N ay OLSMLSSD
VA JHITNE LEY V, ALBERS 475 U.S, 3/4 24 C94) YON SUES AEN WON TOMLINPLEATION OF
Pan CONSTLIUTES Chu BLAN “LUM USURL Panis rar WNT" FoR ET ODEN BY SH Am ENDMS. NT). fee
E PN. BREMEN EN, SAL U US, $25,332 QF X pare e of Huw ane PRISON) }) ESTELLE \. é es
az iu 1S,97, [ae (s76 unde PK ohh APABNDIAENT PRTSaAl OFRceLGLs AG FRalicetTEP FRavay EXGHE~
HALTED Raw, DGLTBEAQTE CA DUFFERENCS 7 SERLEUS ME -DLCAL NEEDS eae .
PLATA LOE ALLESEO SERieus MRATAL NEEDS  Doos, oy ded, AT a3; OIFENDANT, Dannflly
Lak tr OTHER MIDDLE AL PRo FESS Lovinis PF EN PLG2NTIFE engl. oR SERIOUS MEDI~-
OAL NFGOS Docs Gd-L3 ar 4 ROUSE, Plan ere 194i 3] (SA, 197 Gad CxR IFSNCLALNT-
TAF MUST AL LER (i) SPATS U iS PDLeAL NEEO ann HOTS aR BiMrEgTONs By AATSION Of FL-
CXALS THAT ZNDLeATE DRL men SNOTPFERENGE. 18 THAT NERD) ESTELLE AT 12
A PAYSLOZAN ARE RRAUERIN6 TREATMENT 64 ONE THATS 36 OV LoUs THAT ri LAY FER-
SBN Waly BASTLY Ifits &NL Zh THE NECESSITY For A DucTor’s ATTENTION, MoXmat
ONTY, CARR INST, IN mans NV, LONZARS $4 Fad 3ab, 247 GRA exe 198 D, PLALNTLIP Pain
WAS SOTINTENSED PLAxN7TxFF WAS UNABLY: 73 S=T LPAZ Gilt i-N- SPEAKING WASDEPFIOULT
Daas 2-b2 At JH) warHout Pravabrns Cane, Maaken FLALNTSF * ToL) PLALNTIFP IN a
Dinssmytsen. VE Rafe N-MANNER ye LEAVE - “PLA INTITF BR&SED ran paDbTOrNt | Park Pain, APT-
EA HAVINS ABRERO Vort 1h Ca Wa Aen DEPENDANT, DONNY BILLY DENY CARE, Ano TELL fLAZNT-
TAP To LEAVE, LANZARS 831 F ad ar 247 CUNINRelEs SARY AND WANTON NBL TCTION OF PAIN
RUESULTS AS A CONSBAUENRE OF DENTAL OR DELAY IN nie PPAVISON OF ADPQUATR CAR)
Far THR SAKIR OF cLanerys GACH oF 7HE HEALTH PROBLEMS PLATNTIEP TS SEEKING MEOECAL CARE
Fok Maan THAN ON Deere IN THE PA, Det, AND. spracdtltsz (SUL-ERRENF [994- MT,
MAHANSY ! RETREAT, ALBION \ DALL As 4024 | Hunt ENGhen) FAYETTE, GREENE, 3004-4815) prAé-
N&sED ALREADY: ANH: ToH BrFENDANTS NB DERENONNT BONNE Wy Eps. 7 12 PRPSOATEE MEN-
(TRIN 2A CARE By SPESTALTSTS Ts WHAT CAUSR THE sp HRALTH PReBLera Te OFA WORST, MOT
PLALNTLFF ABE ; But Df: NEAL" ACwandz ING. TAD E: PRMD RA, Don NELLY 28 Te A ‘NA LIZ. PLATN -
TLFF Pees ico-leh A AT AloAq’ 35 3b 34 SH) H- BASU “eb 15 cy NB. Pag LAF BPS THES courr
ws Follow UPON Tit L) NR (marten) kes PERE “NCED AE NOT Pigg Of? Bue #09 For rNPaQraTeonl
Wome =RANING APPEars. Of: Uo pes Orel ASE. Doar be eA AT 461-323, ao ‘MIALTH PROB -
Rv S-0NF aolle * _ , OD OL

s ~
Case 3:19-cv-00196-LPL | Document 117 Filed 04/22/21 Page 3 of 10

LEMS Not! Sri DTABNSED, DEF PNOANT, DONNELY SustessPuLLy PRe VIDED oftif=Q tN -
AAATES, SPRL Ally WHT INMATES, Ny, B, hor S/fouLD DLOTATE. THAT PLATNITEFF URULD BE RO-
VEARO "CARE ATONUE, . STTLL PLALATEAE AGI: Ty NOTA PREREQUESITI: FoR MEDTOAL

PRICESSEOMALS To TONRE PALN-A-DPISom Fart, Alepraal. ZPcakds ARR SoUZlY comprlo BX
DEFENDANTS WHOM HAVE 4 DPANEN Aernde, THEREFORE MPe0reAL APoands Agi UNRELTABLE,
.- « . ORPRNDANT PaNNEWy Lo KENED Unt OTHER MEDICAL PhaFFSoTONALS, IGNORED

Tite AISk MackAp Boos % v-le AT Alo, 301-B, 314; 427,4/4-415, FARMER N, ERENNEN 51)
US. BAS, e797) Knreus mp: Rsk of. sh.Ataus Harm: DISRESARORD THT gash) DEFENDawt
Do NNPLLY Aor WAS INTENTIONAL AND FoR Nan micbueaL REASON, PERSON gy Eater

534 psi, 53% (OENZAL OR OF LAY Mercvireo By Nan-MeEpcoaL FACTOR PRISON AUTHORGRES DENY
arAleniante: REQUEST Fak mborenl TREATMENT) KNwwwLEOAE oF THE NEED Tek CARE I AC-
CompAINED BY THE TNTENTIONAL REFUSAL -1 PRETO Ty, 3) NECESSARY MEDRAL THEATM ENT rs
DELAYE FoR NaN Mme gIeAL AC ANS, AND ® Person Auriorcres PRENENTAN cNmiAte
FRom RECRINING RECaM MENDED TREATMENIT Fer SERzous MEOIGAL N&e05) LANZAND S3Y
Fad ar 277; Duromeg V, O.caReokh 97 Fad bX, lo (3Ad exe 1443)
DE FENDANT DINNGLY LIKENED uNro MEbzcAL deren DANTs Wita AKE NAT pasmessen,
DEFENDDANT DonNeLLy WAS ALLEQED 78 INTENTIONALLY PRaVZDEN\NHITE CARE DIFFERENT
FRom THE \N AY DEFER NDA NT, DaNNELY TAEATED PLAINTZEF, Dace Ga- LA AT ASA,’ 333/21) 73)
Aa lo 393140] 203 MoCLESKY v, kem? 461.US, 977 23 (i987) SALLEGES ANN EAURL PRoTRET-
| Ton Neston Has TL BURDEN oF Lor PeovzNe THE FPXISTENG: OF PUuRPSSEFue DISCREMILNAT.
Ton) PIER V. Dok 457 US: 202, 190962 (sratet SSEREEY SORUTINY AppLtes Te Hrs
FauR7EENTH Am ENDMENT FQual PRarbatzonl eLdzms’ Nay MRECTSELY TALLaRED To SERVE A
QoMPELLING GauR-RNMENT INTEREST, bees “G0- ~62 AT 7ICNB. NOT UNLIKE oH Rs Res
Doeso-l4A AT 203- X3) ) AB-D75, 37/51
PLAINTIFF ALLPAED FHAT- DEPENDANT. DoNNElLy ACTIONS WE BE DON @ PENALZZE Plaznt-
FF ALLEGEO THrtt DEFENDANTS Wham WERE Nar Orsmrsern weeiiaeh WIHERE PLAINTIFF me
MADE THE Exner SAME: ALUCRATIONS ABALNST FoR RETALTATIoNs , Docs’, Go-4, AC, N44; O52,

B15 Draz—CRuZ V. SYMONS byl Ga4gea31L(M,D, PA. OCToBER 2b, 4nlo(DENTALoF
MEDICAL CARE CAN OaNsrcruTiéeG AN ADVrRsr AcrLon Por THE PURPASE OF R RETALTON aL-
Az); Hu sHf:% SMITH AQ, 3-83s, AIS WL 435226 *% Grd GIR FERRY BIE a4, aaad) FAN-
TONE Ni LATING. THOR 4 ey, 4) (3p) ara. 2013), AAusee V.faRN Ay! Fd 2%) 353 aad
Ros x08 1) (ALLESED TI THAT PLAIN Tae SUFFERED ADVERSE ACTIONS BY PRESON OFFIZTAL  SuPpcer-
ENT To DETER A PERSON oF ORDINARY FIAMNIESS Fa PXRETSENY HIS CANISTITUTLONIAL LIAS)
CoRLES6A N. Crryor CHESTER O4F 103), 2005 WL 27e9/ 7" *7@pd ore OeTOBFR Alo 2208) (Qe-
NYTNA Marlen 7s DESmires RETALTA ooN CLAIM WHERE PLATATIF-ALLERED THAT ITF. was DRA

BO AORAUATE MEOLCAL Assistance: AY PRISON OFFLOTALS ZN ATE TALEATION Fok ATE mPT&Ag
To FILE BRTENANCES) |
PLACNTIFF ALLEGED THAT DEFRNDANT, DONNELLY NENT 76 bre 0s warkee , Bart WERE
HEARD By PLAZNTCFF, THEY AGREED 7HAT ORFENDANT, DONNELLY SHouLO Nor "PROVED FLAIny-
TF CRRE, AND TO TE PLAINTIFF TS /-GAVE,S8 DEFENDANT, BoNINELLY tA A Orsnarssne

“TBINIE-N- MANNER” PLAINTS PF Ta LEAVE, ome AT ReNILOD PLAINTCAE Ofer WHIH
KG B4- “ON- 00/10 | 3

 

iS

 

 

 

 

e a
Case 3:19-cv-00196-LPL Document 117. Filed 04/22/21 Page 4 of 10
Ts BNIORNCR OF A MEETING OF THE MINDS THES AON TETUTES AOLALM OF CONSPERAY’, Doastt
lod-(08,AT MH; 233) 35, alos AU, 40~GA) SAL-283 | 407) 42, TALLEY, VARNER, 201% Lis, Orsi, Lies
Adg 7a9" 3). ad Grd ark 2019) ALLABA Irons mar ADDR GSS THE. FERIE0 OF THR aansprency, @
OB SPe7 OF THB CONSPLERA OD) THe UeRTALN ACTIONS ALLP.SED CONSFERATOR TAKE To AOHE-
INE: THAT Purposes) SONES VI, WleKey aa Lis, Otst WEXES SI77o “Ab (Grd exe FERRU-
ArRy Ale, 22 Yq SAT A olAcm For conspiracy UNDER 1a U780,1983, A PLAINTIFF ALLEGE THAT
THI PERSIN ACTING UNDER THE Cala’ or LAw donsprren To prePRIVE PLACNTEPCOF A FRDER -
ALLy PRoveoTAO RI&HT). PLALNTIPE ist, 8t4,AND 14h MENOMENTS
| SHEARS V. EE Hurton SKA ENG. B35 Fad Hea, s163 (Sag ote 1994) PLAINTIFF ALLER -
D THI DATE oF DEFENDANT, DANGLY wnibuer WHS Qo mnixrTe0 AL EAChY@T! THE ALLESEO
i JECT OFTHE CaNSPLRACY WAS To PENALIZE PLACNTEPF (3) ALLESEO DEFEND Ans, DONNELLY pg~
NEED PLALNIZPE NIEIICALCA RE,FR FE SPEECH PEA RETALLATLON, ANG QUAL PRITERTION,
CamMMirTE To PENALTZE PLtronTreR BASED ON Non MiDTCAL REASONS,
_IDN THIS TASTANGE, THF FACTUAL BASts OF FENALIZING PLADNTELFF Is ENou GH 78 SUR-
VIVE FROP 1A ©) wo DremissaL . CAPO GROSSO VV, SUPREME CT. OF ALS, §$% E34 1s 40,
— 144 Gad oe 2024); “YOUNG \I, KANN Jab Fad /37, 405, N-1b Grd exe, 199[), RIORE wad
Bank oF EDueAton y, NE, EX REL ME, 172 raf 236, a5H GA CIR jae) @ exurl. Aras
OF CaNSPrBAay MUST SHow A UNDERSTANOINS RMF STING arPTHE MINDS WotH Fier OF-
MaNsTRATE NE AGREEMENT AND CaNncé2TED ATESN): DEck \f LEPTRIOGE 771 Fad } es iio
(Sth axa i995), Dk. by LR, moogbe Bucks ARBANSCATIONAL TEQHNECAL SCH, a7), F
2q [3e4, 1377 Bad ar 24) AREEMENTOR CONCERTED Aerio ARTIIEEN INOTVTHUAL To OFPR—-
2M PLALINTIPE OP & PROTBCTED AEBHT) STARTZELLV, OrT yar MILA, 533 F 3d $3, seb (aad cia
FEBRUARY H, ar0$ EF THER ISA pxR eer ENIOENCE AN AGRREMENTOR MEETING of TAL: WINDS
Witty AB ESTABLESHBO By « QTRUAMSTANTIAL E EUILORN Ue you CH As BY ZNDENTLIPYLING ENTER Act- .
TON BETWEEN THf CONSPLRA TERS, THE APPROXEMATE TIMING OF Tht: AGREEMENT, THE PAAT-~
LES IN AGRE, FMENT, (an Beeeres ‘AND Tit PPRTEeD sR SBTECT OF THF. CONSPIRACY!
\NHERE DRTENDANT RECCTEO PLALNTIFF ON BLN A, AN b PEST -A- parsemt LAW SULT {Ano &R-
DEVAN: NAME: =, Doo r-n- GALE VARIG Now BIERS (HARKIN N& THE SAmpre7 TManats .
MAKING THE SA me Naowds WARD Fort warn Ta PRAALIZE PLALNTLIE ARGS FEVILDENCGE ar a
MERTING oF THE MeNds, OR A PLAN Te OEPALUE PLaxNTir DF PLALAITEFF Ist, OR Bh, a Mid)
AMENDMENT, oA RB RLUTPA RAH | brn aNisTRATE Gan spreAy AND Tir. Fier SURPASS
VaniaLbusary BLAnker STATEMENT sree Ynoas*s GO-bA Az 127,130 Ao) ajoplaya AMALL, ys,
Besy 2 aug, ABA -AS4! 257463: AGb) AGO: 3005983" a 305317) 326, 361 SUS) 792 407) 440: "an? a7)
She 5 uy E' pe) 5 Fh! ;47 so WARDE EN AT 34S" “mn CaN ERAENG BALIENANGE - PAW SUEIS- Gam-
pancreny Tons Wer Huot Tipsy PLADNTLFF a) MAKE OFFENDANTS AWARE oF 7HirS INPRMAT-
Lan Ly TSE OBVIOUS Tita OFFE Noanirs SHARED: THLS INPERMATION AMoNS THEMSELVES A MEET-
rue OF THR MENS, Doas' og -bt AT 34a, aT, So) vo; WHrEar OFFENDANTS BAALLEO PR ron TS
-N~-APTER Tyr. ALL SaED eoniuer THESE: Demaniseaetre A PLAN, ACIS IN CANCERT, AGREEMENT
AND A MERTLNG OF THE MINDS; DR NYENG PLALNTZEF ist, $44, 44h AmMEENNOMEENTS) AN Alte
Ries ek [3 AGEL \V, CET OF af Alt. LA 523 F 3d 123, 4056 Rd ark, ebay I en ee DAB) A, By.

   

 

  

LB Vaile Buoks Amen A VecATE NAL TEM NAL Slt AF. aa ' 1364. )377 ardare 19%)
RiBeld- CN Ie ” Oy .. & |

an
“er
Case 3:19- oS -00196-LPL. Document 117 Filed 04/22/21 Page 5 of 10

Rose \, Baer $71 Rad 331, Sole Gad axe, 129 @n AGRREMRAT Of BNCERTED BETWEEN N-
Dritou Als ' PARE: ze ULAATT my Facts SHOWLNG PubPoAtRED Rass PRAT Q AS REACHED On raft UNDER -

STANDING on ABRELN CENT OR PletTeD PANNED CONSEZRED TOGETHER TO DEPPRING MLAZNITIFF of
A PRoTeeTEO FRDERAL AreHT)s > TERE as A LAK oF Ot Aber & VZ0ENCE, AN ASKER MENT 3%
NEFETINGS OF THE MI nbs MAy BE ESTA BH RG BY 6tReUumsTenTcAal RVLDE: ENG, Suelt AS
TD ENTIPYLNG NTR ACTION S72 7WEEN TH QONSPLRORS, THE APPRAXIMATR, remané Of THE

— AORERM PNT: THE PARTIES TN ABKEEM FANT, ANOTHE Pretod op OlGer OF THE Conispraay zi
THES INSTHNGE: DAFENDANS, Spal, Pescheck, SAYER BOWERS ; TLeE, HYDE-N-Maust ARP
ALL Rar znisampe aw tn, @® DEFENDANT | Saki, ASSISTANT To THE WARDEN Wom VISITED:

EACH DEFRNDANTS WerksrTEs DALY @ PENALIZING PLAANTIFE Wis THEDR oBaEet, @ AE
FE NDANT, SNYDPR-N- BOWERS TAUNTED PLAIN Tite AS THEY STeop PERHER ON Bhatt * OF -

FENDANT, MAUST-AND SRakA DiSausseg NOT PRAVIDING PLAZNTZFE ABLTOzeus LeTRRATWRRS @
ALL ie, "PES CHack, MAUST. SRAKA, SNyOER, Bowe BRS HYDE-NoTEGE WERIE ANGRY THAT FL
ALNTL Fe DIDNT STON ofp oN GRIEVANCE 5 923b) THOS ALLRED Faots ART SUPFIOLENT
7 PLAUSTABLY Suasesr A MEETING aF THE: mans, MOREE EMENT OR PLAN BRTWEEN DE-
FENOANTS,

4, DooF ing | PLAZNTIFE APOLTLONAL Frerunh Nuubbareons LAY Ties A eTian ARG CONTAR BY T 0
Hrs CLarm of key ALZATOR i On OroCncWicnn Ry ive TIVES, AS Hie ATTRSTS THAT PRSabaek WAS are
VATED” "Solttal By! Fi ARORET. rsy) Por AND THR RN MATE AND! “WILLENE OR Unt webleneLy ROVANC-
EOS INICREST oF fe CLtquiz ar WHieH Plats TEFF WAS NOT WE MEMBRR
PLALAVTIZFE Ab SPONSE 2 Ne .B, FRAP $e ENTER ALIAS A PARTY May SET For7id TWo on woke
STATRMP:NTS.OF a CLArIg oR DEFENSE: ALT RANACELY 2A HYPaTHETICA LY, EITHER LN ON LoUnT OR OE
FENSROR IN SLORRATES, 2UINTS ON DE} FENGE , \NHEN TW6 02 ARE TALEMENTS AAG MAORIN

THs ALIFANGTING AND ONE OF THEM EF MADE. LNOEPENOENTLY UBULD BE Sy FFIOLENT 6 THE:
PLEADING LS.NO8T MAD CNSuPPLeceNy Y TH CNSUPR LAI NOX OF: ONE 02 MOR: OF IE. ALTANATAI
STATEMENTS A Paury May Hise STATE AS MANY SEPARATR CLAIMS 22 ORERNGE Fé Tie Barty HAS Re-

‘SARL RSs OF CONSISTENCY at iim AND WIPER BASED ON AEBALE ur TABLE an
MARrromE Gpaunids,; |
FReP % m4 ALL PLEAD Ne SHALL Bp CUNISIAUED AS To Da sunsiarrtAln susrcee , DLuasv,
STRASRERG ral F ad a5, 34 (3, arp , 4,008) He Sour SHouLE OnSTRUF TH. ComeL arnt la8~-
RACLLY AIND 'D AW PATE INFRRENCES FRord WHAT £3 NOT ALLE GED as Witt AS Pho WHAT
TS ALLPGED). | |
THI ALLEGATIONS MADE tN PLOLNITZEE PLEAOINGS RERINS wotlk A CANEAT, 112) “On -
Gord UNTILL. PERSE NED” “ WWHrel MEANS THE ALLEGED fTolarzen ARR CONGERNING can-
Duc&r VHECH CCAURED ‘ema ATTRA ALL ALLEGS: 20) AQIZONG THATABRE ALLEGED EN WAS
ZNGT INGTON, 2 LPO ‘D7 + NO cLArms- For. QoNS Pr RAey AG ALLRED AGAINST DPFEND-

AN), “PhseHsck IN: 32 TpeV-a B7Q- ‘THERPPORE Lt ehh » Passt BLE PRA CON SPRAY CiLirm Ta

“BR hiedundenr, AND ANY2N-ALL. CL Ags ae FegaL ? RaTeepLeN S MADE ABALNST DB -

EP AN DAN TH PRSCHOOK ARPS ALLEGED Pox ACTLONS THAr Sak FLACE YEP, ARATA 78, AND AFT-

_ ER Al. P&ual. Plarée. TION cLArms AGALAT, DEEBNDANT, PRS ook IN BS Heuser,

| PLANTER: Aitpee ai, THAT OP ENB ANNT epscHteck, ACT WERE Basro AGE, Does COL, AT AGO '
R 3 f7- ONOO Nb” oe a ,

 

   

)

a
Case 3:19-cv-00196-LPL Document 117 Filed 04/22/21 Page 6 of 10
Ab EAYDR ysom 5S Noy WHAT PLATAITZFF LS ALERTING zyar Urolarne HES PRAuUAL Prorroztom ¢ ok

Tet AMENDMENT, PLAENTIPELS ALLE SING Har OFFENDANTPESCHo9 Kk RBTALZA TD ABALNST
PLATAITIFE for, HAuch\e Sulo DE FENDANT, PESGHaal<, HEASELE TN 3217-LN~Oo 72; cs 4598 REPRE

TAUANGES Com muNEm4rcons voli Aurore TLE: ‘AND ASSTONING PLALNTIFF 7 u NORD SN
Mp SALEAL falhs Wired] ANTINURD IN 44/7 ONCR De: SFENDANT, Fst Hotk RETURNED To Sel -Som GCSET
BYPASSING PLACNITCRE PoP OTHER AHLETIo, GAMES AND Oruenie, PLALNICEE A NEBATIIEOOB A-

foaT WAS DEFENDANT PESGHKMPANS OF CAR CRYENG Our BY THE RETALLATIN, THE MB Shemve
ANAS Ts PENALIZE PLACNTIFE Fan THE RENGONS MENTION EO AGE! | FLACNE fe DISCRIPTIEN
OP THT: BEntcniDER OF THE OPFIOLATENG CRIEN UNS NOT MMRDE. To tuply FAVOR TES , BUT ra
DEM aN STRATE-THAL BALIN CLA AAS INVTENTEON AL TREATED DLEPERENT BASED on FL.-
MPENTLTE Aer. -h REL teron TALS WAS DEPENOANT, Fesatock means ap fPNSLIZING Pagan
tore, NCB, PLACArore NID ART TELL OR FENOANTS FESCHeok ABauT PLALNITIPF ExPEk -
TIENGES AT $Gr- BREE ENE. ON GazNS BRIEVANCES, AND LAW SUTT CONCERNING DE-
FENOANT PRs OHoels & Cowork ER, | FRTENDS, INLAWS )NETCHBORS RELATIVES ete, , TH
EREPSRE DEFENDANTS MADE RERENOHT Pb Haak A AR 2 y= Of THaSe PACTS je. A niger
=ANkoF HE MIENAs, N Na PLAENTIPE 1S NOT ALLBABN REPALLATION SOLELY BEOnuge DEFEND-

ANT, PFsoHack cAYMETISML. DEFENOANT, Prsthhek Uo THE MEMBEss. OF THAT OLr@QUIR To
PENALLZ/ PLALATEFR, YES, f MEMBERS OE THE: QizQup RENBLLEA In TT, sre. PLACATE
WAS Nap AMEs MBER ar TH B: TR ALTQME, YES, MPM BERS oF THE CLIQUE IPLarrian OFF. NO-
ANT, PESOHacls EABERN ESS @ PENALCZR PLANT. CEE, Nor Dane. To FAVARrresm, THUS ExPL-
ENS VY PLACA ERE ALLIED WILLENSLY oR UNWrlLenely DE PENDANT, PESoHoek -

OROTS oF ABTALZATION ALD-N-ABETIED ACLIAut, Does GO-62 Ar Hof [aaa U8,
ABD; dal S B27; 2p,’ CANSIDER FPRoP Se BY bantfeantcnyes Docs, led - ‘eek AT 400 AMD THB. LEKES
TH TRADE,

AQ AB, AO EAUAL PRaTheTzeN , RETALLTArrEN -M- CONSELFAGY CLAL MS THAT NERE ALL BG

ED TN \WASHLNISE ONG, BL7-e\-007 Age. FLEGE RABAINST DEFENDAN iT PES OHO © Noo.
19-a\- aajdle SAL EQual PROT RATION, BITR LIA Tian Ke Can sPran ty ‘aLAcms LLG)

EN 3 119-c.\-a0 9 To3k PLACE APTHR 3217T-Cy-o07e. WAS ASSTONIED A DOUkET Airy BER ,
NB, PLALATIFF HAS NO MEANSTS CaN7Rol. War DEFPNDANT SAY WHELE QommrziNg
ALLBOED |$h oth 474 AnieNOM ENT AND RLUIIA VLOLATIONS, WHEN OFFENDANTS
REPEAT TH SAM THREATS UOHELE Cammrriné THE SAE Ist Sth, IEA, AMERIOMENT
RIaYrs, AND RLUZPA Arsh DEFENDANTS ALLEQEDLY com mer TED YRARS Parlier, NONE
Or7Hf: “Aer ALLEQEO IN. $559- CU-8aGb ARF BEING Deornep-2 SUMMARY SULEMENT
OF 21 /7-eU-daj7a, . . Taurgs IN jks CneeueT HAVE. DATED TART A PLAZINTIEP usp
“PILE A NEW chan FATZR VV, CONNESTION CaRR HEALTH CARE SPRAYERS, 5919 Ue
prs Lexrs 55) yy Ganuaey7, org 3rd orn) THE: Recep! LrriBATron Refokm ACT of
995 @LRA) WHER, supsranmcaley M4 NGEO THE cultelL TAGAMIENT OF CENEL REayE

ASTID NS By THE. STATES AND FRNGRAL PRTSOMERS | ALSO OA FELS Q2MPLE ANCE WITH FRAP
42, SPReLALLY UNDER THE PLAG THE Full F ROLING fis MUST ULTEMWNTELY BE PILD.ON Me

Non HABEUS RECTION, ALLAWING A PRISONER To ENCLUDE A PeHorA SCART: IN DEPEND-

ANT dLarms Would OTRQUMVENT THE FLLINE FRE REQUIREMENT OF THI: PRA,
R 3 *A-N-09 Mle
pase: 19-cv- She LPL Dgcument 117 Filed 04/22/21 Page 7 of 10
REaaer V, Sach So7 Fad lon 5, bay C7HE UN RE SLATED CLA Dis AQSINST OcPEEREAT DE-
FENDANTS BRIONG tN A OTF -FRAENT SULT, Nav ONLY To PRENENTITHE SoaTor maagss THAT TH

Ek mulrzelacms MwWLTr OEENDANT suet Prapuck But ALSe EN SuAL: THAT PRISSNERS a
Tr RPRUIRED FELLNG PRES 307 Rad lo05, bo7 rd exe F008), MINcEN, KLE Roar Uns, 2

Laxey 24034" | Ged atk MAYA, 2027)

TS THE FXIUERNT 7Har Placa ae PF BGLLENES Thar AE 24s BEEN SURTEUTED To MORE THAN
ONE VDOLAILaN oF HIS ALGHTS, AND Ta THE EXTENT THAT THE VIoLArrens ARE UNRELATE
To Fatt OTHER HEE SHeulp pce SEK ConPLart APDRESGING BANK VIALAT EON: Alone
LUI SEPARATE Marron Ta pao ted INTRAMAL PAUPERL, cP MUST Be A NEA! FLEADTNG

WHEDT sTanes By TISEY fkS AN AIDRQUATE ComPLALNT WwITHout REFERENUES 7 THE GoraeL-

Aint ALREADY PLUG “wound Nt KEOUANE B07 F SUPP. LEGS, (<5 (aa one MD, 1993)
pees ya-a AT 5135 52, O2' 363 Yd, PLA CNT EET Shaul” Nat BE. Cepsren A ilar BECAUSE

DPFRNDANTS ALLF as ATs THAT WERE AU BORD MoRRTHAN 4 YEAR E4Aeicee WHel. FFE = BEA

FATED Wand Fark word HAP WERIZ SPeoKEN DYyRING THE ALLEQED deanibuer TN HG es oy
Sra ON @OZNG TS OAret |

Un Lok THE PLacaccelr IN TAN. DENAITSONG 20a (1%. DIST, Las TIA Gnd OTR,
may | , Aaaa) TH ALLEGED el4oms ABAINST ES PENDANTS, Pesapts ds, MAUS, SRak4 Teac,
OCCURBGO AT LATER DATES THAN Frost ALLEGRD LN JHE ‘su rameey Tue MENT, luisti-
ENGTON, 3217-CV- 037 , ARUAAINO, Y Sma anl}] U.S, BIST, LIEXTS ase 69539" * 59 (aed are,
Ne Al, 7, al) THE OLAL MS ALLAEED HAVE NOT ALREAIPY BREN DEQINED BY THE Court: AGL
V, Cory -obslantsAuae, do U, &. Ore Lens (349385) (and OER, TUNE AG, Ania) AS 6 Chairs,
mane ABALNST AN ALLE BRD DEPENODANTs Far ALLRGATION TN THO SEPA RATE OnPLetAL. GAP-
Aetrze 3; CoLLONS V, Mak oF ARATE BUNS, 4neq HS, OrsT, LEXTS $4937 % Ged a XIR SALY 10,
Noy GL Preace N, WA 884 200% U.S, DxST, Lexrs TEUe 4 (224 O18 NOwEMBER 5 4208) Nor
PENTNG IN Summney UDB MENT IN 38 }T-ON- 8070) UNETED STATES v. Syne. 9b. Ftd 13), 37
Gad Ozh Tuby 3} Jeol) erNeT SAME CLacms, sams Q00UMRANGES
PLALNT ES FF OED N&T ALLEG ALAGMS deneneantns DEFENDANTS ON THE. SA

THE SArAR Nat ks THAT Has
ALREADY ALP RuLRo THi: COURT
THR Cau RULING tmehy THAT ONCE AN INOIVTOUAL <5 ALBEE Ts VzalaTr A IS, #, Bh, Peth
arary NDMENTS-ni- RLuxpe RI6

HTS, THEN THAT PRiSeN Wi REGHTS WERE V2 rlATeo CANNOT Al-
EBGE A Ist, Sth, oft IH, AraBND MBN, o& ALUTPR RTBHTS ABAIN ZN LIFE, PNEN = ~ 7H AL-
LEBED eonDuarzs ALLE BED T3aHAVTL G-% MansTHs, oF, MARE THAN TWO YEARS LATER THAN TRE

PRIan MIASED COND uct ° TIAN THIS TUNSTANGS hari THAN 38) 7-20-G074
L _ \ POI MENT
THE fssyuns AALSEO xcN THIS SECTION OFTHIS Metin ARE

Te ot

WetTo OPFENDANT, OIRNE
QaNOBRNING RETALLATIONS~N- CONSELRALY IN 307-0072 | AND PEATINGNT te DEFENDANTS fES~

id
a us Shel A i (MAST Se NeRENENG ist, Oth AND Hh prapnbopnmsneALUCPR RIGHTS | DEFENDaas,
Tews iN CoNeRRNENG Aey ALLESED on) Au 19.49

 
      

A eee se

Se Roa" aq EG Nore %, 2NTER Abo 2 PLALNTOP BAS ess] \OT uf OF: Al. LEGATLONG MEETING EX7H-
~ “RR PoRGED ey FE Ok pipeuaR rn VIOLA Tien), THERP Ts & Cem FELLENG Rav RANI Meera EATERIST XN
pane

TING THE Ann MANIT OF PRoPERT ‘yY THAT ANYONE ° LINSMQhte Gan Req Ain ce Hee op, AST. ir:

Abo
THF
PEC) Tag OFF PLAT TIPE AERO emg. AINT, STATES OR SUROEST AP GLAD, UND IR RLUTPA
eB CN: 0! sob og oo

  
 

Ric Sa S

ot fe Jy: \
NO & -
Mey . . ~
woe . i 7 sf
Wee At Se eg :

Case 3:19-cv-001964.PL Document117 Filed 04/22/21 Page 8 of 10°.
ANY INTEND BP CLAIM TRAINST ORF ENDANTT Fer VtoLA Tro of RLUZPA \NEI-L OE Orsm116RD,
UNSU, ASTANECATIZD ASSEAT Tei OF- Ri Lat 7A, PEAIIANG CA Suaymitiee Dut

T2 Fonp.Qo PILLING & Mertany Te DLSM4t59)
PLALNT LEP RESPoNO, Algsuant UNTO 42 4,5,¢.2300(@) BLEU Proviors THAT “ND Sav RAM MENT
SHALL ramypratt 0 SubsTarvrral Burnneaan apl-tacous Sy peRerok. OF 7b PE RSoN REST ALMA ZN oR CON EuY-
PDT) INeretutTieNt. » 6, AVENUE THE Buaben AESuLe Fkom, & SEER Rule oF Gena Ae~
Pl. TOA BELITY, LILES THE VERN ME ENT OF vanistAdgiie FLAT Dea kastyian OF TH Bennenion Tle
THAT Piece O S3N FAQTHFRANEIE: Bn erngenls NZ CovEANMENTIL ENTE isT ANDO) 2% THE lee:
AST ARSTALOTINE MEANS BF PURTHE RING THAT pM PELLING (SORA menrpde cNteAEST. Holt
Vi. HaRe BS IBE S 3 O7, £53 Sod S74 US, 359, (a2ls), 1 PU0S,(99 Le. -4r ASS, |

IN THIS TL AUSTAN UE DEPENORNTS HAVE BeetoRD ‘WHAT mis LEAST Restate
MEANS Willted rS THE WASHENE TAN \ i, Kise WG SET; TLEMEAT AGRIERMBENT ) WihTeH

THI: PA, Daw ENPaRGED for awake THAN 7H ‘SsTRALeH TMOMTHS ANC DEPENGANTS TAE Mm ~
SEIVES ENP RED THE WASHEMATOA Y, ibe SEITLIBH NT AG ORE AAENT ron wane HAN

fAMENT \AIREAE ORPENT BLCerep

Bue #

15-S7AeQHT Mare boas” an AT JAG Aloe jab], Ale 4 ATALA GR

NLRB, Tuk WARD EN NOW AREEVE PLALNIT: TF RL uzp Rr HTS weer VLELATED
ANB/oR THE \WWIASHTINGT oe | Sle be i ShITLEM I iNT 7 MEREEMENE tS nope aN THE LEA ST RE-
STRIRTINE si NS, Dees Gr~ ba, At BE ALG

THR Reason THRs TS A SP: iL pMPNT SORE ay r LS BFtAuse He THIRD wxretucy gAL-

7
pO THAT Doo. ACID ASUBSTANTIAL BURDEN On PLALNTEPP RELTATEUS PXEROLSE WETH

: ~ Slo 7
‘Don, Polrey WASILINSTON Vl. KLE. 997 2d a73,art-Bat Gad oxn AnBasr a; a0?)
Orman: WHETHER JIE PPS lOAN aN 4 Des P TMNT OF eaherat rang (Love) RASTA
OM INMATES Tite THEY pow Oo EN FET CEh any TR Boks ATA rem S

é 7 a Tt £ ce
Marr HRNBY UNGELD AMS ARAI TON & Brats

ecptans:
YRSTAINTIA LEY Au 2peris IN -
BRAROESIS, Ay ale Ter rT Dos “AE 2a Holo
THAT THE QPPLL OAT TaN gy TLS 04S HAS Ships saa nscsybly Hee NED Thue PXPRATS: af WASHIAR RN AE >
ka6naus Belsec’. THCARP OAR Que orta SIN OP SURSTTAIITAL Bun neiay Has ALL BADY BEEN
ANSWERED , HAVENG A LAR Aay OBTAANED THE RUlanG oF THE Tian CERCULT, 12, THE

Dow Paltay Aneboft SUBSTANTIAL. BunDEN oR Placny PPPRELTEoNS EXpRerGie, NHAT

Tollawis 25 PLATA TTEE HAS ALLEGED -A- ovina THY: FEOST STEP, G) PLPe. ATL ie ALLE:
ED Ona ants RATA Su Bsranicial BURDEN ant | basin tip Aladinans bebseeren Dots 8b), AT

AT - AST , \NRASEENETON “17 FRA AT a17-074@ BACMITEPR-tmare, GRAS THE, BuRlPoy 70
Span ma? vA Pia.sor SNBTIT! LTIONE el Poltoy ah OP fread PRACTICE HAS SUBSTANTIALLY BURDERED

Tht. PRAGT AF THAT INMATES QGlz Bini) bee el po“ ba AT. S4% ASW ABD, 35H ASE RA

ADS. pated MBF, FN ATS s
eee WHAT HHP Oa of TIME LUTeRATT. 2 Ts; AM Tithe Wit. cored fz rik Homa WASH -

STON, 197 £24. AT ate (74p. LOREAL OF THR Saal Qiunedt sue) Pat S THY DEN PLA hruRNT OF Pan- “AFR
t THANTSNY “WHR 6A NHFRE ENT Ts “Hig BPLIOrON STK Mair ‘OALY THaaucl PAN -AERS <A ISM CAN
APALKAR fr LR. wwoalneeore, GE. 4B: Te CHANGE THE CoN DETiON. oF AF, REKAA be PLP oN Rikis ALASPoRA
AND THA raat HER: “LIND” ‘Fine FEaletey APALKAN © EYES Yaa OPRN wre HES TRACHLNES YOU tatlh
Bren RPWNAROS ON TH ARE LPR. AV ERAPTAR’, ON oF 74 ins Gat eae AG
WEiets Tee DES ca Rp sos ishneatty ABER: Be Beare cEaSEE sere eastsiaponeamieh RY Muals
PRAT ABS A. HastETia NBR 7s Rao aug Ort PERLAST GSR EST a ; PP Ru NFAT, £ Boks 7
Ris: oH-ON-2 iy Te @ |

sat tenet
2 . : te
moe a r “oe
Case 3:19-cv-00196-LPL Document 117 Filed 04/22/21 Page 9 of 10
PEQ Day, THis Rrtual rsALwrN AT EOucatine THE AOHERENT To DOCTRINE, S8 THAT HES ABLE 7D —

TRACK OTHPAS MOAT & PERCTIIVALY, WASHINGTON VIEWS tes RITUAL ye nine ORsoA-Ry TOHIS CHurdhs
PReSt-LyrtZATran AF NUE MENT $0 THAT Roaks: “Aare IN FPSSFNae THE RELTaLov LTSELF ALD

SER 497 ba) Ap NOTE”Y -
PLAINTIFF ALLEAEO TAT OGFENDANTS DENTAL OF RELL Gtous LETERATU BRE WHERE
THE LITERATURE ONO THE RELIQION AR ONTE-ANDTHE SAmp' ) He OPNIAL mane 2
Im PoSst-Bll: For, PLANT PRALTLICE PLALNTIPS RELTOLous BELIE, 00cs'G0- a
AT ASS BES yAC) 209-271 jRTHATE ABR), 297, WASIHENGTON 797 T,3d AT 273 | (SINCE PRTSONy -
FR could Nar "Pi Treg nce AP:LTQTAUS rN RESENef OF RR. ADING 4 Books pr-p, DAy ABouT AFRLKA AND
APRIKAN Pre PLP. AND THEN POBBLYTIZING ABeUT WHAT Hr HAD AeAb, ES IO, ATA Atn( WASH Lae
ToN BRLTIERS Agr: SINCERELY HfLp ReLcerans GPLIPFs AND THAT Books ‘ABR: NECESSARY TS ENABLE.
Hrm7 FULFLLL Hrs RpLIaraus mrsstenAry Wark. ~\NA SHENGTONS RP-LIBtoN CaNTALNS TW ZNTER-
RELATED COMPONENTS ~ READING Four Books Pree Day ABOUT AFRIKA AND APREKAN FisoupPLy:, tno
THIEN PRoSrLYTIZING ABUT WHAT HE Has AZAD. JHE APLaRb AMPLY suppoaTs TH Papostitze n
THAT WASHLNGTON CANNZT PRACIE GE His Reltepen IN ABSENCE OF READING TH: Books, yaaa
WASHINIGTON ZS 772 PPoRK. eannrey IN HLS. ASSPATLON THAT “HIS BO3kKS AND Hts RELte~-
Ton ARE ONE AND THE SAME Nts RELIGION TS DESTROYED IN THE ARSENE oF His
RPiteraus Beaks’, 20, AT I¢2-2¢3, ERE “anupLone WASHCATaN'S SENCE RELY OF RELLET —
ous Be) cer WNIT THE INSEPARA Br arty ¢ OF TAP [PauR Bak REQUERMENT Fam THE EXPeets: oF
Eero, Aplrensny LEADS Us te THE: QoNeLUgzany THAT TH PENNSYLVANT A Doo’s TEN Bek Lams -
AT Lon SUBSTANTEALLY BURDENS THR PRACTICE OF \NASHEN TONS RELEALONN: © Se Se
PLALNTH Th ALL FAD THAT DEFR. NOANTs Diz NEAL. oF ‘RELIGteus LITER At nie was DATeNTEeR VAY
Bonn, @ PRESSURED AALNITLEF F Monrry BRHAVEOR AND To VralATe AlaLNiZP planes, PLATAITIFP
Hap te Por rt ST TENG TAR BPN REIS dr AACNTEFE BELLO TOUS BxXPK USE hie, RAWARDS.CN Tiff: APT-
ER Lapp rack 68-62 ATO 1X75; 343, 27D, ASHENGTONG 97 F.3d AT 275, . . PLANTIFE Was LFTTD
WzTH No MEANS To PRA LSE “we RIE. OFHEK INMATES. FSPEALA LLY WON CHILDREN oF THe
| SUN BELIEVERS NERF UNHSNOFRED, Doon “lA At AST: 251 All, Abd) a7) all’ AT3’ / AB AB
2Abs “370. WidsHralgzan 497 Fd AT 430 (Foren 7 Ts CHoo sf. peti BEN folldwiAle TH: Pheoetre
of: Mss APLIArony ANDPSRPEITING BENGFcrs oTHERwis GENERAUY AVALLA BLE To OTHER TNMAT-
ES. VEBUS ABANDONING ane. oF THE Kuzcetrs oF HTS RELTATANG EN OROER To CENCELO
NX. B, PLACNTEPE BR& THs Court .7o REMRBER The THIR) OT Reuct HAS AleeAy ReselNEO
Ties ESues AND ENEN DEFENDANT, TIOR. Abr WITHIHOLOZNG PLAING Taf F RELIE-
AUS AS: WRONG Hoes"o-A,ATAUe
PLANT LPF ALLEGE THAT EVEN WHEN THERE. IS A ecenpe Neng Go veRNIMENT INTER -
Est -CovERN MENT MUST USE. THE LEAST RESTRIGTIVE. MPANS, WASHZNG TOA! ATT Fi3d AT
2G: “(BUEAY ASSUMING THAT THE: Da! & Hag ‘cHawn THAT Lig TEN Boak Le mrrarren Sains a eoinell-
ING Cav EANMENT ENTRAR Tr PALS seer slkny or SATCSPYENG rs BusneN THAT THIS Dor
‘Policy rs THR. LEAS RESRIGAINE “MEANS For Aattravine Tiixs INTEREST 1 Doos Gao, AT An;
X12, asT Abas Ala Ady Ao SPAIN KD 9783, 233 EAL Theses LSTAN: urn Tp DEFENDANTS Hare
ALR =AQy ‘Resty-nd AEE. rerhel-csH war rs THR 5 ie ae RESTERLTCUR. MBANS sleet, WIASHENE TON V,

iL SRTTLEMBNT AQRERMPNT. HolT lola 574 WS,35), ‘wertey (Tite LrAST=
oR a2)9- “CV-30 Io =o Y

  
 
\

Case 3:19-cv-00196-LPL Document 117 -Filed 04/22/21 Page 10 of 10
REserertVe -MEANS STAN DAR Ka of THE RE LEB TOUS LANO USF AND CLNSTIY "UTEON ALTO PR

SONS AGT OF 4006, 43, U,S.d,5, 8 Aeaves eb Seq, rs fXer prienattly Damanoxrnie, 4°sb ZT RARBG
TAs THE VEN PENT 72 SHow /HAT ET LACKS OTHER MPANS OF ACHIENZNG ZS ORSTREO boAl.
UZTHouT IMPoSING A SUBSTANTIAL BURDRN ON THR EXPRETSE OF KELZQIan By THE OBST -
TNG& PARTY, A A LISSS RESTO TENE: MEANS ZS AA cla gle oR THE QavERNMENT To AdH-
LEV Tre GeAL, His SOVEANMENT AM ST USE: IT “

RLUsPA, LIKE RFRA, CONTEMeLATes A” Marre PeeushD TNQuTAy AND” RE -DUULRES > THE: eay-
BAR PNT PR OBMoNSTAIZE THAT TH Com fe LINE FNTEREST TEST ES SATESELED THRaualt Apelz-
CATION OF TH ~HALLENGED LAW ‘To THR reason "HE PHILA CAI ANT Wits

SINGEAE PoXPa0.0 SE. 07- REL LBL TS Brae substanvintly BURDENED” olr 377 us: 5. 33 367

WASHINGTON a7 3d Ar A43GA usa 4 Reon AB) = N FURTHER ANCE OF A LaMPRWING SvERNn4-
ENT INTERES ANO zs THE LAAs T RESTALOTING MEANS Of FURTHERING Tiss ZNTEREST, 44 Use i
AM 0G SA, “THe MERE ASSP rion ap SEQUELTY OR HEAL REASONS 2s NOT BY it seLF Peuey
fer GavienmeNT Ts SAtrsSPy BIE com pellanig Bou PANMES M7 LINE ASST RCAUTNS ment”)

6. NB; PLAINTEFF BR SPONSE To Doo e%, AY, NOTE. "% THES tS NOTRN ATTEm Py BY (Amn
Te a) awe THE: Saunt, HANING FILED cpvEeal, LAvs SUZ Dons MAKE S MBA A boon Lurrs-
Aver, PLASNTIEHAS PRMrENirA FENER)THENE Is A STRURGLE, TN THE. Pass PLAINTLPE HAS
Branko THIS GurT REPEATEOLY To RPPezAT PlLAZNTIFE WITHE A LESKL CouNseL Due zo AL-
ALN LPE MENTAL STATE “NO {NCAPAC TL: LTY, PLALNTIFF 2 IS Pa TANG PLASAITLEFP BEST fo tom-
PLY, ANY SHORT COMINGS Ts h 37 Qa | LEN TENTL LontaLly Cammc7 tet, ALAS Cansropeiieeae -
WHAT PLALNTEF Ans PXPPALENCED Boed™ ba-or At FT p- 378 OS 4Hi} 6 ¢ “TIN LEAH OF-THA daue7
ALN ARIES Ar THE. QourT ArmiAKs , Deak (24, ff. aj, agar’, pLazntsy: beelappe PANTCF tits bon & MarnTh¢e

Best Pm nTHe Fuld Ait tount him bales HAS Te. Fanon OF A PAsUiear, Ts MISWTSENG Ploacgntape alam |
Nous PENDING “SU vamady Sue MENT, BolT Cie na7y ) PORRLANTSFE BRS, RAGE HAVE mpkey ONHE Plant ife
WHE Qa NSLARKLNG PQs Se Fl Lencaits, A Qoukr at ust pmPLoy Lfase STBINGAT STanbanas JH any WHAN Wuoeive
THEeWenk Heduusy oF nes ATTORNEY, ‘Hanes y. Keaniee YoY U.s,58, sas @a2), (NEA PRESENTED NTE MARY SE. comp
LALNT, THe Couns sipoulLy CansTRUr, “TAT wa ALN LER 2H LY AND Daan i MCA IN EGARNGS FRavm WHAT zs
NOT ALLEGED AS WELL As Pham WHAT 1d AlLAaro, bLuples V'stRac Gene 7ai Ta Bots 364 God aza20s3) 214
4X use 1993 ernL RIGHTS do Qn PLALANT THE. coun My ST aepiy mi A APL TAGBLA. LAws thERSeR: LTLVE or WHE Te
ER Thr PRo sé LejES ANT Has MENTLONED xr BY AA wie, Heeerns Ny Brees. A973 F: af 643, b&h Gal Gta Z008), NAMI Y,

Fauve Qa 4 63, bs Gadd Gch Kile SENGE THIS 53.9 19G3 Aarcon THE PRs Sr. PLAINTIFF ANE. ENTLILED Te RELIEF
= tm Complaint SUPPIOZENT TY ALLESES PRPADRTED OE ANY AzeHt SPLURED &Y THR CANSTETUTZON

VEATEAtarA ‘
HAVE: READ THE PoRE Garne ATION fog BRaonch: ULTLIN TN AND Heep By VIERIEY THAT THE RIRSRNSES TH-
Eig ah fe TB CERT AS Ts MATTERS ALLEGED ON INFORMATION AN iD PLIES, AND AS 70 THOSE ee
PURSUANT Ta 2% UEA? (Pe, T. PATIPY UNDER PENALTY OF PRATURY Thar THE PoRROOLNG Io TAUL

eoRA rar, EXROUTeED THIS = DAY oF APRIL. 36.40, AT SOL-SOMEMERT. 5 SOMERSAT Pn.

“RESPECTFULLY auger’ |

lind), Vhshurgten

DATEO24 LAL ' ery UNSELD WASHENrony
et . ao . _ : . A Hin - 20%" ; -

ReBsI7-ev-oolte ee (ey -
